Title: To Alexander Hamilton from William S. Smith, 15 November 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Camp Novr. 15th. 1799.
          
          Your Letter of the 14th. has been delivered by Mr. Meridith of Brooklyn, who has come forward to give evidence in the case of Lt. Ladlie—he shall be properly intorduced to the Court, and all the papers relative to the affair, which you sent me, shall be delivered to morrow to the Judge advocate, who is Capt. White of the 11th—
          I am informed that the two Companies of Artillerists mentioned in your Letter are on their march to this Camp and may be expected here to-morrow or the next day, you request me to make arrangements for them with respect to Hutting—this of course I shall attempt in the smoothest manner possible, but I find myself confined in Ground, & defficient in timber for any further extension of the Cantoonment illy supplied with tools and the estimate made by General Stevens, relative to Boards and nails scarcely amounting to one third the quantum sufficit, I suspect the Carpenter he employed, gave him an estimate for a Regiment, and he supposed it to be for the Brigade, the Contractor informed me last night that the allowance General Stevens had made, was about 7000 Boards for the whole, at which I could but express my surprise, having upon a pretty accurate calculation ascertained, that agreable to the approved plan it would take 8707 Boards for a Regiment, and with respect to the nails he has supplied, there is a defficiency of 26,328—which I ascertain by allowing 6. nails to a board which would give 52242 and the nails received 10. & 12 penny, is are only 25,914—the average being 74 to the pound leaves the defficit as above stated, in addition to this our timber is so far expended as to leave us no other resouce, relative to flours for the Hutts of the Privates, than that of boards, laid in sapplin rafters, if you will issue the necessary orders to relieve me in this complicated pressure I shall be extreamly obliged, or if you will authorise me to relieve myself, I will do it promptly and not trouble you with complaints against General Stevens or murmurs on my situation, but indulge me with hearing from you speedily. with great respect I have the honor to be Sir—Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. Commd.
          
        